Citation Nr: 1401368	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hiatal hernia.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from December 1955 to September 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2013 for further development.  Subsequently, issues of service connection for varicose veins with venous insufficiency and frostbite residuals which had been remanded were granted by the RO in October 2013, and so they are no longer on appeal. 

In November 2013, the Veteran raised a claim of entitlement to a total rating for compensation based on individual unemployability (TDIU).  The Veteran also raised the matters of service connection for heart and stomach disability at that time, and submitted a private medical record showing erosive gastritis.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim of service connection for hiatal hernia, an October 2013 VA examiner considered the fact that the Veteran was claiming service connection for hiatal hernia with gastroesophageal reflux since active service from 1955 to 1957, and private medical records showing care for hiatal hernia since 1974.  In July 2013, the Veteran reported receiving treatment for stomach problems in service, and service treatment records are lost.  The examiner in October 2013 based his negative opinion on the lack of evidence of treatment prior to 1974.  The Board finds that the examiner should have also considered the Veteran's reports of receiving treatment for stomach problems in service, since service treatment records are absent through no fault of his own but were instead presumed destroyed during the 1973 National Personnel Records Center fire.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

A private physician indicated in November 2010 that the Veteran's frostbitten syndrome has a very important part in his severe depression.  This "frostbitten syndrome" is being loosely construed to include any of the right and left lower extremity varicose veins, deep venous insufficiency, and frostbite residual disorders for which service connection was granted in October 2013.  No medical opinion has been obtained to determine whether any or all of these service-connected disabilities caused or aggravated the Veteran's depressive disorder.  On remand, a medical opinion should be obtained.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate notice regarding secondary service connection should be furnished to the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran and his representative appropriate notice regarding a claim of service connection for a psychiatric disorder on a secondary basis.  

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination.  The claims file should be made available to the examiner for review in connection with the examination.  

Based on the examination and review of the record, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current depressive disorder is proximately due to or caused by the service-connected right and left lower extremity varicose veins, deep venous insufficiency, and/or frostbite residuals? 

b)  Is it at least as likely as not (a 50% or higher degree of probability) that such disorder has been aggravated by the service-connected right and left lower extremity varicose veins, deep venous insufficiency, and/or frostbite residuals?

The examiner should furnish reasons for the opinions. 

3.  Schedule the Veteran for an appropriate examination to determine the etiology of his hiatal hernia disability.  The claims file should be provided to the examiner for review in conjunction with the examination.  

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (a probability of at least 50 percent or higher) that the Veteran's current hiatal hernia was manifest in service or is otherwise causally related to service.

Detailed reasons for the response must be furnished, with consideration of the Veteran's history of treatment for stomach problems in service.  For the purpose of the opinion, the examiner should assume as fact that the Veteran received treatment for stomach problems in service.  

4.  Thereafter, the RO should review the expanded record and undertake a merits analysis of the claims for service connection for an acquired psychiatric disorder, to include PTSD; and for hiatal hernia.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case on it and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review, if necessary.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

